DETAILED ACTION
This is in response to the Amendment filed 2/25/2021 wherein claims 9-10 are withdrawn and claims 1-8 and 11-16 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 2/25/2021. These drawings are acceptable.

Claim Objections
Claims 1,  objected to because of the following informalities:
“connected to rearward engine casing” (Claim 1, line 8 and Claim 11, line 8) is believed to be in error for - - connected to the rearward engine casing - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 and 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the engine case wall" in line 19. There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the engine case wall” is referring to a wall of the forward engine casing, the rearward engine casing, the exhaust casing, or a different engine case.
Claims 2-8 are rejected for the same reasons above based on their dependency to claim 1.
Claim 11 recites the limitation "the engine case wall" in 18. There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the engine case wall” is referring to a wall of the forward engine casing, the rearward engine casing, the exhaust casing, or a different engine case.
Claims 12-16 are rejected for the same reasons above based on their dependency to claim 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al. (US 2007/0028589) in view of Ramier et al. (US 2010/0018209), Frish (US 2016/0230998), and Meadows et al. (US 2017/0261964).
Regarding Independent Claim 1, Alexander teaches (Figures 1-6) an attritable engine (10) comprising:
a compressor section (at 26);
a combustion section (at 21);
a turbine section (at 30); and
a forward engine casing (14) that encases (see Figure 2) the compressor section (26);
a rearward engine casing (48) that encases (see Figures 2-3) the combustion section (at 21) and turbine section (at 30), wherein the rearward engine casing (48) is connected to (see Figures 2-3) the forward engine casing (14); and
an exhaust casing (surrounding 22; see Figure 2) connected to (see Figures 2-3) the rearward engine casing (48) opposing the forward engine casing (14);
wherein the rearward engine casing (48) comprises:
an injector (extending from 36; see Figure 2) embedded within the rearward engine casing (48) in fluid communication (see Paragraph 0022 and Figure 2) with the combustion section (at 21).
Alexander does not teach a first cavity embedded within the rearward engine casing, defining the injector, wherein the injector is integral and conformal with the rearward engine casing and at least one second cavity, embedded within the rearward engine casing, defining at least one cooling channel, wherein the at least one cooling channel is integral and conformal with the rearward engine casing and is in thermal communication through the engine case wall with the injector or that the engine is additively manufactured.
Ramier teaches (Figures 1-5) a first cavity (58A, 56) embedded within (see Figures 2-3) a casing (32) of an engine (10), defining an injector (54), wherein the injector (54) is integral and conformal with (see Paragraph 0002 and Figures 2-3) the casing (32) and at least one second cavity (42), embedded 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Alexander to include the first cavity embedded within the casing of the engine, defining an injector, wherein the injector is integral and conformal with the casing and at least one second cavity, embedded within the casing, defining a channel that is integral and conformal with the casing, as taught by Ramier, in order to avoid or reduce costs associated with installation of separate fuel injector tubes and/or injector rings and reduce the possibility of damage of such separate fuel injector tubes and/or injector rings (see Paragraph 0032 of Ramier). Alexander in view of Ramier does not teach that the channel is in thermal communication through the engine case wall with the injector or that the engine is additively manufactured.
Frish teaches (Figures 1-7) an engine case wall (96) including a first cavity (156; see Figures 5-6), embedded within the engine case wall (96), defining an injector (92), wherein the injector (92) is in fluid communication with the combustion section (at 58; see Figures 2 and 5) and at least one second cavity (138), embedded within the engine case wall (96), defining at least one cooling channel (110), wherein the at least one cooling channel (110) is in thermal communication (see Figures 2 and 5) through the engine case wall (96) with the injector (92).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Alexander in view of Ramier to include the at least one cooling channel, wherein the at least one cooling channel is in thermal communication through the engine case wall with the injector, as taught by Frish, in order to maintain the fuel within a temperature range that may reduce or prevent fuel coking within the fuel injector (Paragraph 0049 of Frish). Alexander in view of Ramier and Frish does not teach that the engine is additively manufactured.
Meadows teaches (Figures 1-10) that the use of three-dimensional printing/additive manufacturing technologies may be conducive to cost-effectively making component involving complex geometries and miniaturized features of a gas turbine engine (see Paragraph 0021).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Alexander in view of Ramier and Frish to include the use of additive 
It is further noted, in accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has been given very little patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product  (in this case the attritable engine) , does not depend on its method of production  (i.e. additive manufacture), In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). Further, where a product by process claim is rejected over a prior art product that appears to be identical, although produced by a different process, the burden is upon the applicants to come forward with evidence establishing an unobvious difference between the two. See In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).
Additionally, it has been held in re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). “[I]t is the patentability of the product claimed (in this case the conduit, distributor, swirler, venturi, and centerbody) and not of the recited process steps (in this case, the additive manufacturing technique) which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” (see MPEP 2113).
The Examiner notes that the term “embedded” is interpreted using Merriam-Webster’s online dictionary definition “to surround closely: to place or set (something) firmly in something else” and the term “conformal” is interpreted using Dictionary.com’s definition “maintaining the true shape over a small area and scale in every direction”.
Regarding Claim 4,
Ramier teaches (Figures 1-5) wherein the injector (54) includes an injector inlet (shown at 48A in Figure 3) and an injector outlet (shown at 56 in Figure 3). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Alexander in view of Ramier, Frish, and Meadows to include the injector having an injector inlet and an injector outlet, as taught by Ramier, in order to receive fuel from a source of fuel (Paragraph 0026 of Ramier) and deliver the fuel from the fuel supply chamber to the combustor (Paragraph 0029 of Ramier).
Regarding Claim 5, Alexander in view of Ramier, Frish, and Meadows teaches the invention as claimed and as discussed above. Alexander in view of Ramier, Frish and Meadows does not teach, as discussed so far, a third cavity, embedded within the rearward engine casing, defining a fuel line, wherein the fuel line is integral and conformal with the rearward engine casing and is connected to the injector inlet and wherein the fuel line is in fluid communication with the injector.
Frish teaches (Figures 1-7) a third cavity (the cavity within 126), embedded within an engine casing (96), defining a fuel line (at 126; see Paragraph 0046 and Figures 4-7), wherein the fuel line (126) is connected to the injector inlet (shown at 126 in Figure 5) and wherein the fuel line (126) is in fluid communication (see Figure 5) with the injector (92).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Alexander in view of Ramier, Frish, and Meadows to include the third cavity, embedded within the engine casing, defining a fuel line, wherein the fuel line is connected to the injector inlet and wherein the fuel line is in fluid communication with the injector, as taught by Frish, in order to receive fuel from the respective fuel conduits and inject fuel into the combustion chamber (Paragraph 0045 of Frish). Alexander in view of Ramier, Frish, and Meadows does not teach that the third cavity is integral and conformal with the engine casing.
Ramier teaches (Figures 1-5) embedding (see Figures 2-3) injectors (54) and fuel lines (49) within a casing (32) of an engine (10), such that the cavity (see Figures 2-3) defining the fuel line (49) is integral and conformal (see Paragraph 0002 and Figures 2-3) with the engine casing (32).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Alexander in view of Ramier, Frish, and Meadows to embed the injectors 
The Examiner notes that the term “embedded” is interpreted using Merriam-Webster’s online dictionary definition “to surround closely: to place or set (something) firmly in something else” and the term “conformal” is interpreted using Dictionary.com’s definition “maintaining the true shape over a small area and scale in every direction”.
Regarding Claim 7, Alexander in view of Ramier, Frish, and Meadows teaches the invention as claimed and as discussed above. Alexander in view of Ramier, Frish, and Meadows does not teach, as discussed so far, wherein the combustion section is connected to the injector outlet.
Frish teaches (Figures 1-7) a combustion section (at 58) that is connected to the injector outlet (shown at 122 in Figure 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Alexander in view of Ramier, Frish, and Meadows to include the combustion section being connected to the injector outlet., as taught by Frish, in order to receive fuel from the respective fuel conduits and inject fuel into the combustion chamber (Paragraph 0045 of Frish).

Claims 2-3, 6, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al. (US 2007/0028589) in view of Ramier et al. (US 2010/0018209), Frish (US 2016/0230998), Meadows et al. (US 2017/0261964), and Dautova et al. (US 2016/0201917).
Regarding Claim 2, Alexander in view of Ramier, Frish, and Meadows teaches the invention as claimed and as discussed above. Alexander in view of Ramier, Frish, and Meadows does not teach wherein the at least one cooling channel has an inlet and an outlet at an exterior surface of the rearward engine casing.
Dautova teaches (Figures 1-8) an engine case wall (64) having at least one cavity (where 114 and 116 extend through casing 64), embedded within an engine casing (64; see Figures 7-8), defining at least one cooling channel (118, see Figure 4), wherein the at least one cooling channel (118) is in thermal 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Alexander in view of Ramier, Frish, and Meadows, to include the at least one cooling channel having an inlet and an outlet at an exterior surface of the engine casing, as taught by Dautova, in order to manage the fuel conduit wetted wall temperatures to within acceptable limits and thereby minimize – if not prevent - fuel coke deposition and resultant performance degradation of the combustor (Paragraph 0056 of Dautova).
Regarding Claim 3, Alexander in view of Ramier, Frish, Meadows, and Dautova teaches the invention as claimed and as discussed above. Alexander in view of Ramier, Frish, Meadows, and Dautova does not teach, as discussed so far, wherein the at least one cooling channel tunnels through the rearward engine casing and circumnavigates the injector.
Dautova teaches (Figures 1-8) wherein the at least one cooling channel (118) tunnels through (see Figures 7-8) the engine casing (64) and circumnavigates (see Figure 4, Paragraph 0010, and Paragraph 0056) the injector (at 102).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Alexander in view of Ramier, Frish, Meadows and Dautova to include the at least one cooling channel tunneling through the engine case wall and circumnavigates the injector, as taught by Dautova, in order to manage the fuel conduit wetted wall temperatures to within acceptable limits and thereby minimize – if not prevent - fuel coke deposition and resultant performance degradation of the combustor (Paragraph 0056 of Dautova).
Regarding Claim 6, Alexander in view of Ramier, Frish, and Meadows teaches the invention as claimed and as discussed above. Alexander in view of Ramier, Frish, and Meadows does not teach wherein the fuel line extends around the rearward engine casing circumferentially and is connected to N number of injector inlets and is in fluid communication with N number of injectors.
Dautova teaches (Figures 1-8) a fuel line (95) that extends around the engine case wall (64) circumferentially (see Figures 3-4) and is connected to N number of injector inlets (at 102; see Figures 3-
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Alexander in view of Ramier, Frish, and Meadows to include the fuel line extending around the engine casing circumferentially and being connected to N number of injector inlets and in fluid communication with N number of injectors, as taught by Dautova, in order to communicate fuel to the multiple of fuel injectors projecting into the combustor (see Paragraph 0053 of Dautova).

Regarding Independent Claim 11, Alexander teaches (Figures 1-6) an attritable engine (10) comprising:
a compressor section (at 26);
a combustion section (at 21);
a turbine section (at 30); and
a forward engine casing (14) that encases (see Figure 2) the compressor section (26);
a rearward engine casing (48) that encases (see Figures 2-3) the combustion section (at 21) and turbine section (at 30), wherein the rearward engine casing (48) is connected to (see Figures 2-3) the forward engine casing (14); and
an exhaust casing (surrounding 22; see Figure 2) connected to (see Figures 2-3) the rearward engine casing (48) opposing the forward engine casing (14);
wherein the rearward engine casing (48) comprises:
an injector (extending from 36; see Figure 2) embedded within the rearward engine casing (48) in fluid communication (see Paragraph 0022 and Figure 2) with the combustion section (at 21).
Alexander does not teach a first cavity embedded within the rearward engine casing, defining the injector, wherein the injector is integral and conformal with the rearward engine casing and at least one second cavity, embedded within the rearward engine casing, defining at least one cooling channel, wherein the at least one cooling channel is integral and conformal with the rearward engine casing and is in thermal communication through the engine case wall with the injector or that the engine is additively 
Ramier teaches (Figures 1-5) a first cavity (58A, 56) embedded within (see Figures 2-3) a casing (32) of an engine (10), defining an injector (54), wherein the injector (54) is integral and conformal with (see Paragraph 0002 and Figures 2-3) the casing (32) and at least one second cavity (42), embedded within (see Figures 2-3) the casing (32), defining a channel (see Figures 2-3) that is integral and conformal with (see Paragraph 0002 and Figures 2-3) the casing (32).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Alexander to include the first cavity embedded within the casing of the engine, defining an injector, wherein the injector is integral and conformal with the casing and at least one second cavity, embedded within the casing, defining a channel that is integral and conformal with the casing, as taught by Ramier, in order to avoid or reduce costs associated with installation of separate fuel injector tubes and/or injector rings and reduce the possibility of damage of such separate fuel injector tubes and/or injector rings (see Paragraph 0032 of Ramier). Alexander in view of Ramier does not teach that the channel is in thermal communication through the engine case wall with the injector or that the engine is additively manufactured or that the at least one cooling channel has an inlet and an outlet at an exterior surface of the engine case wall, tunnels through the engine case wall, and circumnavigates the injector or that the engine is additively manufactured.
Frish teaches (Figures 1-7) an engine case wall (96) including a first cavity (156; see Figures 5-6), embedded within the engine case wall (96), defining an injector (92), wherein the injector (92) is in fluid communication with the combustion section (at 58; see Figures 2 and 5) and at least one second cavity (138), embedded within the engine case wall (96), defining at least one cooling channel (110), wherein the at least one cooling channel (110) is in thermal communication (see Figures 2 and 5) through the engine case wall (96) with the injector (92).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Alexander in view of Ramier to include the at least one cooling channel, wherein the at least one cooling channel is in thermal communication through the engine case wall with 
Dautova teaches (Figures 1-8) an engine case wall (64) having at least one cavity (where 114 and 116 extend through casing 64), embedded within the engine case wall (64; see Figures 7-8), defining at least one cooling channel (118, see Figure 4), wherein the at least one cooling channel (118) is in thermal communication (see Figures 4-8) through the engine case wall (64) with the injector (at 102), wherein the at least one cooling channel (118) has an inlet (at 114) and an outlet (at 116) at an exterior surface (see Figures 7-8) of the engine case wall (64), wherein the at least one cooling channel (118) tunnels through (see Figures 7-8) the engine case wall (64) and circumnavigates (see Figure 4, Paragraph 0010, and Paragraph 0056) the injector (at 102).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Alexander in view of Ramier, Frish, and Meadows, to include the at least one cooling channel has an inlet and an outlet at an exterior surface of the engine case wall, tunnels through the engine case wall, and circumnavigates the injector, as taught by Dautova, in order to manage the fuel conduit wetted wall temperatures to within acceptable limits and thereby minimize – if not prevent - fuel coke deposition and resultant performance degradation of the combustor (Paragraph 0056 of Dautova). Alexander in view of Ramier, Frish, and Dautova does not teach that the engine is additively manufactured.
Meadows teaches (Figures 1-10) that the use of three-dimensional printing/additive manufacturing technologies may be conducive to cost-effectively making component involving complex geometries and miniaturized features of a gas turbine engine (see Paragraph 0021).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Alexander in view of Ramier, Frish, and Dautova to include the use of additive manufacturing in gas turbine engines, as taught by Meadows, in order to manufacture complex geometries and miniaturized features cost-effectively (Paragraph 0021 of Meadows).
It is further noted, in accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has been given very little patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product  (in this case the attritable engine) , does not depend on its method of production  (i.e. additive manufacture), In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). Further, where a product by process claim is rejected over a prior art product that appears to be identical, although produced by a different process, the burden is upon the applicants to come forward with evidence establishing an unobvious difference between the two. See In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).
Additionally, it has been held in re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). “[I]t is the patentability of the product claimed (in this case the conduit, distributor, swirler, venturi, and centerbody) and not of the recited process steps (in this case, the additive manufacturing technique) which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” (see MPEP 2113).
The Examiner notes that the term “embedded” is interpreted using Merriam-Webster’s online dictionary definition “to surround closely: to place or set (something) firmly in something else” and the term “conformal” is interpreted using Dictionary.com’s definition “maintaining the true shape over a small area and scale in every direction”.
Regarding Claim 12, Alexander in view of Ramier, Frish, Dautova, and Meadows teaches the invention as claimed and as discussed above. Alexander in view of Ramier, Frish, Dautova, and Meadows does not teach, as discussed so far, wherein the injector includes an injector inlet and an injector outlet.
Ramier teaches (Figures 1-5) wherein the injector (54) includes an injector inlet (shown at 48A in Figure 3) and an injector outlet (shown at 56 in Figure 3). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Alexander in view of Ramier, Frish, Dautova and Meadows to include the injector having an injector inlet and an injector outlet, as taught by Ramier, in order to receive fuel from a source of fuel (Paragraph 0026 of Ramier) and deliver the fuel from the fuel supply chamber to the combustor (Paragraph 0029 of Ramier).
Regarding Claim 13, Alexander in view of Ramier, Frish, Dautova, and Meadows teaches the invention as claimed and as discussed above. Alexander in view of Ramier, Frish, Dautova, and Meadows does not teach, as discussed so far, a third cavity, embedded within the rearward engine casing, defining a fuel line, wherein the fuel line is integral and conformal with the rearward engine casing and is connected to the injector inlet and wherein the fuel line is in fluid communication with the injector.
Frish teaches (Figures 1-7) a third cavity (the cavity within 126), embedded within an engine casing (96), defining a fuel line (at 126; see Paragraph 0046 and Figures 4-7), wherein the fuel line (126) is connected to the injector inlet (shown at 126 in Figure 5) and wherein the fuel line (126) is in fluid communication (see Figure 5) with the injector (92).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Alexander in view of Ramier, Frish, Dautova, and Meadows to include the third cavity, embedded within the engine casing, defining a fuel line, wherein the fuel line is connected to the injector inlet and wherein the fuel line is in fluid communication with the injector, as taught by Frish, in order to receive fuel from the respective fuel conduits and inject fuel into the combustion chamber (Paragraph 0045 of Frish). Alexander in view of Ramier, Frish, Dautova, and Meadows does not teach that the third cavity is integral and conformal with the engine casing.
Ramier teaches (Figures 1-5) embedding (see Figures 2-3) injectors (54) and fuel lines (49) within a casing (32) of an engine (10), such that the cavity (see Figures 2-3) defining the fuel line (49) is integral and conformal (see Paragraph 0002 and Figures 2-3) with the engine casing (32).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Alexander in view of Ramier, Frish, Dautova, and Meadows to embed the injectors and fuel lines within the engine casing, such that the cavity defining the fuel line is integral and conformal with the engine casing, as taught by Ramier, in order to avoid or reduce costs associated with 
The Examiner notes that the term “embedded” is interpreted using Merriam-Webster’s online dictionary definition “to surround closely: to place or set (something) firmly in something else” and the term “conformal” is interpreted using Dictionary.com’s definition “maintaining the true shape over a small area and scale in every direction”.
Regarding Claim 14, Alexander in view of Ramier, Frish, Dautova, and Meadows teaches the invention as claimed and as discussed above. Alexander in view of Ramier, Frish, Dautova, and Meadows does not teach wherein the fuel line extends around the engine case wall circumferentially and is connected to N number of injector inlets and is in fluid communication with N number of injectors.
Dautova teaches (Figures 1-8) a fuel line (95) that extends around the engine case wall (64) circumferentially (see Figures 3-4) and is connected to N number of injector inlets (at 102; see Figures 3-4) and is in fluid communication (see Figures 3-4 and Paragraphs 0053-0054) with N number of injectors (see the injectors 86).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Alexander in view of Ramier, Frish, Dautova, and Meadows to include the fuel line extending around the engine case wall circumferentially and being connected to N number of injector inlets and in fluid communication with N number of injectors, as taught by Dautova, in order to communicate fuel to the multiple of fuel injectors projecting into the combustor (see Paragraph 0053 of Dautova).
Regarding Claim 15, Alexander in view of Ramier, Frish, Dautova, and Meadows teaches the invention as claimed and as discussed above. Alexander in view of Ramier, Frish, Dautova, and Meadows does not teach, as discussed so far, wherein the combustor section is connected to the injector outlet.
Frish teaches (Figures 1-7) a combustor section (at 58) that is connected to the injector outlet (shown at 122 in Figure 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Alexander in view of Ramier, Frish, Dautova, and Meadows to include the .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al. (US 2007/0028589) in view of Ramier et al. (US 2010/0018209), Frish (US 2016/0230998), and Meadows et al. (US 2017/0261964) as applied to claim 1 above, and further in view of Farah (US 2015/0176432).
Regarding Claim 8, Alexander in view of Ramier, Frish and Meadows teaches the invention as claimed and as discussed above. Alexander in view of Ramier, Frish and Meadows does not teach wherein the engine case is formed of a nickel alloy.
Farah teaches (Figures 1-5) that the hot section of the gas turbine engine, including the gas generator case, the turbine case and the turbine exhaust case, are typically made of steel or nickel alloys.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Alexander in view of Ramier, Frish and Meadows to include the engine case being formed of a nickel alloy, as taught by Farah, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al. (US 2007/0028589) in view of Ramier et al. (US 2010/0018209), Frish (US 2016/0230998), Meadows et al. (US 2017/0261964), and Dautova et al. (US 2016/0201917) as applied to claim 11 above, and further in view of Farah (US 2015/0176432).
Regarding Claim 16, Alexander in view of Ramier, Frish, Meadows, and Dautova teaches the invention as claimed and as discussed above. Alexander in view of Ramier, Frish, Meadows, and Dautova does not teach wherein the engine case is formed of a nickel alloy.
Farah teaches (Figures 1-5) that the hot section of the gas turbine engine, including the gas generator case, the turbine case and the turbine exhaust case, are typically made of steel or nickel alloys.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Alexander in view of Ramier, Frish, Meadows, and Dautova to include the engine case being formed of a nickel alloy, as taught by Farah, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Response to Arguments
Applicant’s arguments with respect to claims 1-8 and 11-16 have been considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection, necessitated by amendment. However, to the extent possible, Applicant’s arguments have been addressed in the body of the rejections above, at the appropriate locations.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS P BURKE/Examiner, Art Unit 3741